Nelson, J.
This is a motion to remand made by the plaintiff. The correct practice is indicated by Judge Gresham in Shedd v. Fuller, 36 Fed. Rep. 609. The petition should be presented to the state court, and opportunity given that court to act. In this case the petition was presented to the clerk of the state court, and filed by him, and a certified copy immediately made and given the defendant. The court never had its attention called to the petition. This is not the proper practice indicated by the statute granting removals from the state court, or recognized by the United Htates supreme court.
Motion to remand granted.